Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Group 1, claims 7, 8, 21, 22, and 28 drawn to a method and system for teleporting energy from an energy source to at least one defined first region of space so that said first region contains coherent energy from said energy source in a state of constructive interference related to a particular physiological effect.

Group 2, claims 7, 8, 21, 22, and 29 drawn to a method and system for teleporting energy from an energy source to at least one defined first region of space so that said first region contains coherent energy from said energy source in a state of constructive interference along with monitoring and image formation.



Group 4, claims 7, 8, 21, 22, 30, and 32 drawn to a method and system for teleporting energy from an energy source to at least one defined first region of space so that said first region contains coherent energy from said energy source in a state of constructive interference along with an HET scanner and echo data.

Group 5, claims 7, 8, 21, 22, 30, and 33-34 drawn to a method and system for teleporting energy from an energy source to at least one defined first region of space so that said first region contains coherent energy from said energy source in a state of constructive interference along with an HET scanner and radio frequency emitters/generators.

Group 6, claims 7, 8, 21, 22, and 35 drawn to a method and system for teleporting energy from an energy source to at least one defined first region of space so that said first region contains coherent energy from said energy source in a state of constructive interference along with an HET scanner with first and second multiplicity of energy beams.

Group 7, claims 7, 8, 21, 22, 30, and 36 drawn to a method and system for teleporting energy from an energy source to at least one defined first region of space so that said first region 

Group 8, claims 13, 17-20, 23-28, drawn to a system and method for treating an unwanted medical condition within a body with externally applied energy from an external energy source directed to the body related to a particular physiological effect.

Group 9, claims 13, 17-20, 23-27 and 29, drawn to a system and method for treating an unwanted medical condition within a body with externally applied energy from an external energy source directed to the body related to a particular physiological effect along with monitoring and image formation.
.
Group 10, claims 13, 17-20, 23-27 and 30-31, drawn to a system and method for treating an unwanted medical condition within a body with externally applied energy from an external energy source directed to the body related to a particular physiological effect along with an HET scanner and lasers.

Group 11, claims 13, 17-20, 23-27, and 32, drawn to a system and method for treating an unwanted medical condition within a body with externally applied energy from an external energy source directed to the body related to a particular physiological effect along with an HET scanner and echo data.




Group 13, claims 13, 17-20, 23-27, and 35, drawn to a system and method for treating an unwanted medical condition within a body with externally applied energy from an external energy source directed to the body related to a particular physiological effect along with an HET scanner with first and second multiplicity of energy beams.

Group 14, claims 13, 17-20, 23-27, and 36, drawn to a system and method for treating an unwanted medical condition within a body with externally applied energy from an external energy source directed to the body related to a particular physiological effect along with an HET scanner and photodiodes which are optically energized by laser beams.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The independent claims of groups 1-7 (i.e., claims 7, 8, 21 and 22) are anticipated Hajian et al. (U.S. Patent Application Publication 2013/0027711), which discloses Fourier analysis as well as a Michelson-Morley interferometer which meets all the other claimed 

The independent claims of groups 8-14 (i.e., claims 13, 17, 23 and 24) are anticipated Erez (U.S. Patent Application Publication 2012/0310232), which discloses Fourier analysis (see [0041]) along with treating tissue with constructively interfering energy waves from at least one energy source (see [0005], [0039]-[0042]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON F ROANE/Primary Examiner, Art Unit 3792